Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER dated as of September 23, 2015 among BillGuard, Inc., Beach Merger Sub, Inc., Prosper Marketplace, Inc., and Shareholder Representative Services LLC, as the Stockholders' Representative SF: 217675-21 TABLE OF CONTENTS Page INDEX OF DEFINED TERMS vi ARTICLE I.PURCHASE AND SALE OF SHARES; CLOSING 2 Section 1.01. The Merger 2 Section 1.02. Closing 2 Section 1.03. Effective Time 2 Section 1.04. Certificate of Incorporation and Bylaws 2 Section 1.05. Directors and Officers 2 Section 1.06. Effect on Capital Stock 3 Section 1.07. Paying Agent; Closing Date Payments 9 Section 1.08. Exchange Procedures; Exchange Fund 10 Section 1.09. Purchase Price Adjustment 14 Section 1.10. Relationship Among Sellers 15 Section 1.11. Treatment of Stock Options 17 Section 1.12. Treatment of Warrants 18 Section 1.13. Holdback Fund 18 ARTICLE II. REPRESENTATIONS AND WARRANTIES RELATING TO EACH SELLER 22 Section 2.01. Organization, Standing and Power 22 Section 2.02. Authority; Execution and Delivery; Enforceability 22 Section 2.03. No Conflicts; Consents 22 Section 2.04. The Shares 23 Section 2.05. Proceedings 23 Section 2.06. No Brokers 23 Section 2.07. Tax Matters 24 ARTICLE III. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY 24 Section 3.01. Organization and Standing; Books and Records 24 Section 3.02. Capital Stock of the Company 25 Section 3.03. Authority; Execution and Delivery; Enforceability 27 Section 3.04. No Conflicts; Consents 27 Section 3.05. Financial Statements 28 ii Section 3.06. Absence of Certain Changes 29 Section 3.07. Assets and Properties 31 Section 3.08. Title to Property; Encumbrances; Sufficiency of Assets 31 Section 3.09. Litigation 32 Section 3.10. Restrictions on Business Activities 32 Section 3.11. Intellectual Property and Data Rights 32 Section 3.12. Contracts 36 Section 3.13. Software 39 Section 3.14. IT Systems and Data Infrastructure 41 Section 3.15. Accounts; Safe Deposit Boxes; Powers of Attorney; Officers andDirectors 41 Section 3.16. Permits 42 Section 3.17. Insurance 42 Section 3.18. Taxes 43 Section 3.19. Benefit Plans 46 Section 3.20. Interested Party Transactions 50 Section 3.21. Compliance with Applicable Laws 50 Section 3.22. Employee and Labor Matters 51 Section 3.23. Suppliers, Customers and Partners 54 Section 3.24. Environmental Matters 55 Section 3.25. Credit Matters 56 Section 3.26.Finders’ Fees 56 Section 3.27. Takeover Statutes 56 Section 3.28. Export Control Laws 56 Section 3.29. Disclaimers Related to the Company 57 ARTICLE IV.REPRESENTATIONS AND WARRANTIES OF PURCHASER 57 Section 4.01. Organization, Standing and Power 57 Section 4.02. Authority; Execution and Delivery; and Enforceability 58 Section 4.03. No Conflicts; Consents 58 Section 4.04. Financial Ability 58 ARTICLE V.COVENANTS 59 Section 5.01. Covenants Relating to Conduct of Business 59 Section 5.02. Resignations 61 iii Section 5.03. Access to Information 61 Section 5.04. Confidentiality 61 Section 5.05. Reasonable Efforts 61 Section 5.06. Expenses; Transfer Taxes 62 Section 5.07. Consideration Schedule 62 Section 5.08. Employee and Benefit Plan Matters 63 Section 5.09. Tax Matters 65 Section 5.10. Supplemental Disclosure 67 Section 5.11. Repayment of Indebtedness and Payment of Transaction Expenses 67 Section 5.12. Publicity 67 Section 5.13. Further Assurances 67 Section 5.14. Stockholder Joinder, Consents and Waivers 68 Section 5.15. Insurance Matters 68 Section 5.16. Appraisal Notice 69 Section 5.17. No Solicitation 69 Section 5.18. Takeover Statutes 70 Section 5.19. Export Control 70 Section 5.20. Subsidiary's Articles of Association; Notices to Israeli Registrar of Companies 71 Section 5.21. Company Certificate of Incorporation 71 Section 5.22. Additional Covenants 71 ARTICLE VI.CONDITIONS PRECEDENT 71 Section 6.01. Conditions to Each Party's Obligation 71 Section 6.02. Conditions to Obligation of Purchaser 72 Section 6.03. Conditions to Obligation of Sellers 73 Section 6.04. Frustration of Closing Conditions 74 ARTICLE VII.TERMINATION, AMENDMENT AND WAIVER 74 Section 7.01. Termination 74 Section 7.02. Effect of Termination 74 Section 7.03. Amendments and Waivers 75 ARTICLE VIII.INDEMNIFICATION 75 Section 8.01. Indemnification by Stockholders 75 Section 8.02. Indemnification by Purchaser 77 4 Section 8.03. Calculation of Losses 77 Section 8.04. Holdback Fund 77 Section 8.05. Procedures 79 Section 8.06. Survival Periods 81 ARTICLE IX.GENERAL PROVISIONS 81 Section 9.01. Assignment 81 Section 9.02. No Third-Party Beneficiaries 81 Section 9.03. Notices 81 Section 9.04. Interpretation; Exhibits and Schedules; Certain Definitions 83 Section 9.05. Counterparts 84 Section 9.06. Entire Agreement 84 Section 9.07. Severability 84 Section 9.08. Consent to Jurisdiction 84 Section 9.09. Governing Law 85 Section 9.10. Waiver of Jury Trial 85 Section 9.11. Specific Performance 85 Section 9.12. Additional Agreement 85 Schedule 2.04Stockholders and Shares Schedule 5.11Payoff Debt Schedule 6.02(i)Required Consents Exhibit AForm of Joinder Exhibit BContinuing Employees Exhibit CPreliminary Statement Requirements Exhibit DProposed Business Exhibit EAllocation of RSUs Exhibit FArticles of Association Exhibit GAmended and Restated Certificate of Incorporation Exhibit HConvertible Loan Payoff and Release 5 INDEX OF DEFINED TERMS 2013 and 2014 Audited Financials 72 280G Stockholder Approval 65
